         Case 1:16-cv-04850-LAP Document 8 Filed 09/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREISSON MARTINEZ PEGUERO,

                      Petitioner,
                                               16 Civ. 4850 (LAP)
-against-
                                                       ORDER
UNITED STATES OF AMERICA,

                      Respondent.



LORETTA A. PRESKA, Senior United States District Judge:

     In light of the Supreme Court’s holding in Beckles v. United

States that Johnson’s vagueness analysis not apply to the advisory

Guidelines, 137 S. Ct. 886 (2017), Petitioner Greisson Martinez

Peguero’s pending motion under 28 U.S.C. Section 2255 (dkt. no. 1)

is administratively terminated.        The Clerk of the Court shall mark

this action closed and all pending motions denied as moot.

SO ORDERED.

Dated:      New York, New York
            September 29, 2020

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
